EXHIBIT 10.22

NETSUITE INC.

AMENDED AND RESTATED

SEVERANCE AND CHANGE OF CONTROL AGREEMENT

This Amended and Restated Severance and Change of Control Agreement (the
“Agreement”) is made and entered into by and between Dean Mansfield
(“Executive”) and NetSuite Inc. (the “Company”), effective as of December 24,
2008 (the “Effective Date”).

RECITALS

1. It is possible that the Company could terminate Executive’s employment with
the Company and it is expected that the Company from time to time will consider
the possibility of an acquisition by another company or other change of control.
The Board of Directors of the Company (the “Board”) recognizes that such
considerations can be a distraction to Executive and can cause Executive to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat or occurrence of such a termination of
employment or the occurrence of a Change of Control (as defined herein) of the
Company.

2. The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue his employment
and to motivate Executive to maximize the value of the Company for the benefit
of its stockholders.

3. The Board believes that it is imperative to provide Executive with certain
severance benefits upon Executive’s termination of employment and with certain
additional benefits upon a Change of Control. These benefits will provide
Executive with enhanced financial security and incentive and encouragement to
remain with the Company.

4. This Agreement is intended to replace in its entirety the previous Severance
and Change of Control Agreement entered into between the Company and Executive
effective July 1, 2007 (the “Original Agreement”).

5. Certain capitalized terms used in the Agreement are defined in Section 6
below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. Term of Agreement. This Agreement will terminate upon the date that all of
the obligations of the parties hereto with respect to this Agreement have been
satisfied.

2. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law,
except as may otherwise be specifically provided under the terms of any written
formal employment agreement between the Company and Executive (an “Employment
Agreement”). If Executive’s employment terminates for any reason, including
(without limitation) any termination not set forth in Section 3, Executive will
not be entitled to any payments, benefits, damages, awards or compensation other
than as provided by this Agreement.

3. Severance Benefits.

(a) Termination without Cause and not in Connection with a Change of Control. If
the Company (or any Affiliate) terminates Executive’s employment with the
Company (or any Affiliate), for a reason other



--------------------------------------------------------------------------------

than Cause, Executive becoming Disabled or Executive’s death at any time other
than during the period commencing three (3) months before and ending twelve
(12) months after a Change of Control, then, subject to Section 4, Executive
will receive the following severance benefits from the Company:

(i) Accrued Compensation. The Company will pay Executive all accrued but unpaid
vacation, expense reimbursements, wages, and other benefits due to Executive
under any Company-provided plans, policies, and arrangements.

(ii) Severance Payment. Executive will be paid continuing payments of severance
pay at a rate equal to Executive’s base salary rate, as then in effect, for
twelve (12) months from the date of such termination of employment, to be paid
periodically in accordance with the Company’s normal payroll policies.

(iii) Pro-Rated Bonus Payment. Executive will receive a lump-sum severance
payment equal to one hundred percent (100%) of Executive’s target bonus as in
effect for the fiscal year in which Executive’s termination occurs, pro-rated by
multiplying such bonus amount by a fraction, the numerator of which shall be the
number of days from and including the first day of such fiscal year through and
including the date of Executive’s termination, and the denominator of which
shall be three-hundred and sixty-five (365).

(iv) Equity. All of Executive’s unvested and outstanding equity awards that
would have become vested had Executive remained in the employ of the Company for
the twelve (12) month period following Executive’s termination of employment
shall immediately vest and become exercisable as of the date of Executive’s
termination. In addition, Executive will have twelve (12) months following any
such termination of employment in which to exercise any stock options, stock
appreciation rights, or similar rights to acquire Company common stock, but in
no event will such equity award be permitted to be exercised beyond the earlier
of the original maximum term of such equity award or ten (10) years from the
original grant date of such equity award.

(v) Outplacement Benefits. If requested by Executive, the Company will pay the
expense for outplacement benefits provided by a service to be determined by the
Company in its discretion for a period of up to twelve (12) months following
Executive’s termination.

(vi) Continued Employee Benefits. Executive will receive Company-paid coverage
for a period of twelve (12) months for Executive and Executive’s eligible
dependents under the Company’s Benefit Plans.

(vii) Payments or Benefits Required by Law. Executive will receive such other
compensation or benefits from the Company as may be required by law (for
example, Title X of the Consolidated Budget Reconciliation Act of 1985, as
amended (“COBRA”)).

(b) Termination without Cause or Resignation for Good Reason in Connection with
a Change of Control. If during the period commencing three (3) months before and
ending twelve (12) months after a Change of Control, (1) Executive terminates
his employment with the Company (or any Affiliate) for Good Reason or (2) the
Company (or any Affiliate) terminates Executive’s employment for other than
Cause, Executive becoming Disabled or Executive’s death, then, subject to
Section 4, Executive will receive the following severance from the Company:

(i) Accrued Compensation. The Company will pay Executive all accrued but unpaid
vacation, expense reimbursements, wages, and other benefits due to Executive
under any Company-provided plans, policies, and arrangements.

(ii) Severance Payment. Executive will receive a lump-sum severance payment
equal to twelve (12) months of Executive’s annual base salary as in effect
immediately prior to Executive’s termination date or (if greater) at the level
in effect immediately prior to the Change of Control.

(iii) Bonus Payment. Executive will receive a lump-sum severance payment equal
to one hundred percent (100%) of the higher of (i) Executive’s target bonus as
in effect for the fiscal year in which the

 

2



--------------------------------------------------------------------------------

Change of Control occurs or (ii) Executive’s target bonus as in effect for the
fiscal year in which Executive’s termination occurs.

(iv) Equity. Executive will be entitled to accelerated vesting as to one hundred
percent (100%) of the then unvested portion of all of Executive’s outstanding
equity awards. In addition, Executive will have twelve (12) months following any
such termination of employment in which to exercise any stock options, stock
appreciation rights, or similar rights to acquire Company common stock, but in
no event will such equity award be permitted to be exercised beyond the earlier
of the original maximum term of such equity award or ten (10) years from the
original grant date of such equity award.

(v) Continued Employee Benefits. Executive will receive Company-paid coverage
for a period of twelve (12) months for Executive and Executive’s eligible
dependents under the Company’s Benefit Plans.

(vi) Outplacement Benefits. If requested by the Executive, the Company will pay
the expense for outplacement benefits provided by a service to be determined by
the Company in its discretion for a period of twelve (12) months following
Executive’s termination.

(vii) Payments or Benefits Required by Law. Executive will receive such other
compensation or benefits from the Company as may be required by law (for
example, COBRA).

For purposes of Section 3(a) and (b), if Executive’s employment with the Company
or one of its Affiliates terminates, he will not be determined to have been
terminated without Cause, provided he continues to remain employed by the
Company or one of its Affiliates (e.g., upon transfer from one Affiliate to
another); provided, however, that the parties understand and acknowledge that
any such termination could potentially result in Executive’s ability to resign
for Good Reason under Section 3(b).

(c) Disability; Death. If Executive’s employment with the Company (or any
Affiliate) is terminated due to Executive’s becoming Disabled or Executive’s
death, then Executive or Executive’s estate (as the case may be) will
(i) receive the earned but unpaid base salary through the date of termination of
employment, (ii) receive all accrued vacation, expense reimbursements and any
other benefits due to Executive through the date of termination of employment in
accordance with Company-provided or paid plans, policies and arrangements, and
(iii) not be entitled to any other compensation or benefits from the Company
except to the extent required by law (for example, COBRA).

(d) Voluntary Resignation; Termination for Cause. If Executive voluntarily
terminates Executive’s employment with the Company or any Affiliate (other than
for Good Reason during the period that commences three (3) months before a
Change of Control and ends twelve (12) months after a Change of Control) or if
the Company (or any Affiliate) terminates Executive’s employment with the
Company (or any Affiliate) for Cause, then Executive will (i) receive his earned
but unpaid base salary through the date of termination of employment,
(ii) receive all accrued vacation, expense reimbursements and any other benefits
due to Executive through the date of termination of employment in accordance
with established Company-provided or paid plans, policies and arrangements, and
(iii) not be entitled to any other compensation or benefits (including, without
limitation, accelerated vesting of any equity awards) from the Company except to
the extent provided under agreement(s) relating to any equity awards or as may
be required by law (for example, COBRA).

(e) Exclusive Remedy. In the event of a termination of Executive’s employment,
the provisions of this Agreement are intended to be and are exclusive and in
lieu of and supersede any other rights or remedies to which Executive or the
Company (or any Affiliate) may otherwise be entitled, whether at law, tort or
contract (including, without limitation, Executive’s Employment Agreement and
Original Agreement) or in equity. Executive will be entitled to no benefits,
compensation or other payments or rights upon termination of employment other
than those benefits expressly set forth in this Agreement.

 

3



--------------------------------------------------------------------------------

4. Conditions to Receipt of Severance

(a) Release of Claims Agreement. The receipt of any severance payments or
benefits pursuant to this Agreement is subject to Executive signing and not
revoking a separation agreement and release of claims in a form acceptable to
the Company (the “Release”), which must become effective no later than the
sixtieth (60th) day following Executive’s termination of employment (the
“Release Deadline”), and if not, Executive will forfeit any right to severance
payments or benefits under this Agreement. To become effective, the Release must
be executed by Executive and any revocation periods (as required by statute,
regulation, or otherwise) must have expired without Executive having revoked the
Release. In addition, in no event will severance payments or benefits will be
paid or provided until the Release actually becomes effective. In the event the
termination occurs at a time during the calendar year where the Release Deadline
could occur in the calendar year following the calendar year in which
Executive’s termination occurs, then any severance payments or benefits under
the this Agreement that would be considered Deferred Compensation Separation
Benefits (as defined in Section 4(c)) will be paid on the first payroll date to
occur during the calendar year following the calendar year in which such
termination occurs, or such later time as required by (i) the payment schedule
applicable to each payment or benefit as set forth in Section 3, (ii) the date
the Release becomes effective, or (iii) Section 4(c).

(b) Non-solicitation and Non-competition. Executive agrees, to the extent
permitted by applicable law, that in the event the Executive receives severance
pay or other benefits pursuant to Sections 3(a) and (b) above, for the twelve
(12) consecutive month period immediately following the date of Executive’s
termination, Executive, as a condition to receipt of severance pay and benefits
under Sections 3(a) and (b), will not (i) either directly or indirectly,
solicit, induce, attempt to hire, recruit, encourage or take away any employee
of the Company or cause an employee to leave his employment either for Executive
or for any other entity or person, or (ii) without the express written consent
of the Company, directly or indirectly engage in, enter the employ, have any
ownership interest in, or participate in any entity that as of the date of
involuntary termination, engages in the design, development, manufacture,
production, marketing, sale or servicing of any product or the provision of any
service that competes with any service offered by the Company or any product
sold by the Company or under development by the Company; provided, however, that
ownership of less than one percent (1%) of the outstanding stock of any publicly
traded corporation will not be deemed to be violative of the restrictive
covenant set forth in this paragraph. In the event Executive violates the
provisions of this Section 4(b), all severance pay and other benefits pursuant
to Section 3 shall cease immediately.

The covenants contained in this Section 4(b) hereof shall be construed as a
series of separate covenants, one for each country, province, state, city or
other political subdivision in which the Company currently engages in its
business or, during the term of this Agreement, becomes engaged in its business.
Except for geographic coverage, each such separate covenant shall be deemed
identical in terms to the covenant contained in this Section 4(b). If, in any
judicial proceeding, a court refuses to enforce any of such separate covenants
(or any part thereof), then such unenforceable covenant (or such part) shall be
eliminated from this Agreement to the extent necessary to permit the remaining
separate covenants (or portions thereof) to be enforced. In the event that the
provisions of this Section 4(b) are deemed to exceed the time, geographic or
scope limitations permitted by applicable law, then such provisions shall be
reformed to the maximum time, geographic or scope limitations, as the case may
be, permitted by applicable law.

(c) Section 409A.

(i) Notwithstanding anything to the contrary in this offer, no Deferred Payments
(as defined below) or other severance benefits that otherwise are exempt from
Section 409A (as defined below) pursuant to Treasury Regulation
Section 1.409A-1(b)(9) shall become payable until Executive has a “separation
from service” within the meaning of Section 409A.

(ii) Further, if Executive is a “specified employee” within the meaning of
Section 409A at the time of Executive’s separation from service (other than due
to death), and the severance payments and benefits payable to Executive, if any,
pursuant to the offer, when considered together with any other

 

4



--------------------------------------------------------------------------------

severance payments or separation benefits, are considered deferred compensation
under Section 409A (together, the “Deferred Payments”), such Deferred Payments
that otherwise are payable within the first six (6) months following Executive’s
separation from service will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s separation from service. All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, in the
event of Executive’s death following Executive’s separation from service but
prior to the six (6) month anniversary of Executive’s separation from service
(or any later delay date), then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death and all other Deferred Payments will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Each payment and benefit payable under the offer is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.

(iii) Any severance payment that satisfies the requirements of the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations
shall not constitute Deferred Payments for purposes of the offer. Any severance
payment that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit shall not constitute
Deferred Payments for purposes of the offer. For purposes of this subsection
(iii), “Section 409A Limit” will mean the lesser of two (2) times:
(i) Executive’s annualized compensation based upon the annual rate of pay paid
to Executive during Executive’s taxable year preceding the Executive’s taxable
year of Executive’s separation from service as determined under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which Executive’s employment is terminated.

(iv) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
under the offer will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.
Executive and the Company agree to work together in good faith to consider
amendments to the offer and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to Executive under Section 409A.

5. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) and (ii) but for this Section 5, would be
subject to the excise tax imposed by Section 4999 of the Code, then Executive’s
severance benefits under Section 3 will be either:

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 4 will be made in writing by the Company’s independent public
accountants immediately prior to Change of Control (the “Accountants”), whose
determination will be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this
Section 5, the Accountants may make reasonable assumptions and approximations

 

5



--------------------------------------------------------------------------------

concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Executive will furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5. If a reduction in severance and other benefits
constituting “parachute payments” is necessary so that benefits are delivered to
a lesser extent, reduction will occur in the following order: reduction of
severance and pro-rata bonus; cancellation of vesting acceleration; reduction of
COBRA continuation coverage; reduction of outplacement benefits.

6. Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:

(a) Affiliate. “Affiliate” means the Company and any other parent or subsidiary
corporation of the Company, as such terms are defined in Section 424(e) and
(f) of the Code.

(b) Benefit Plans. “Benefit Plans” means plans, policies or arrangements that
the Company sponsors (or participates in) and that immediately prior to
Executive’s termination of employment provide Executive and/or Executive’s
eligible dependents with medical, dental, vision and similar benefits. Benefit
Plans do not include any other type of benefit (including, but not by way of
limitation, disability, life insurance, or retirement benefits). A requirement
that the Company provide Executive and Executive’s eligible dependents with
coverage under the Benefit Plans will not be satisfied unless the coverage is no
less favorable than that provided to executives of the Company at any applicable
time during the period Executive is entitled to receive severance pursuant to
Section 3. The Company may, at its option, satisfy any requirement that the
Company provide coverage under any Benefit Plan by (i) reimbursing Executive’s
premiums under COBRA after Executive has properly elected continuation coverage
under COBRA (in which case Executive will be solely responsible for electing
such coverage for his eligible dependents), or (ii) providing coverage under a
separate plan or plans providing coverage that is no less favorable.

(c) Cause. “Cause” means (i) Executive’s failure to devote sufficient time and
effort to the performance of his duties; (ii) Executive’s continued failure to
perform his employment duties, (iii) Executive’s repeated unexplained or
unjustified absences from the Company; (iv) Executive’s material and willful
violation of any federal or state law which if made public would injure the
business or reputation of the Company; (v) Executive’s refusal or willful
failure to act in accordance with any specific lawful direction or order of the
Company or stated written policy of the Company; (vi) Executive’s commission of
any act of fraud with respect to the Company; or (vii) Executive’s conviction
of, or plea of nolo contendere to, a felony or a crime involving moral turpitude
causing material harm to the standing and reputation of the Company, in each
case as reasonably determined by the Company or the Board of Directors of the
Company (the “Board”). The Company may not terminate the employment of an
Executive under clause (i), (ii), or (iii) above unless the Company (1) provides
Executive with a written notice that specifically sets forth the factual basis
to support the Company’s right to terminate Executive’s employment under clause
(i), (ii), or (iii) above, and (2) permits Executive to cure such failure, to
the Company’s satisfaction, within 10 business days after receiving such notice.

(d) Change of Control. “Change of Control” means the occurrence of any of the
following:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), except Tako Ventures, LLC, or an
affiliate of Tako Ventures, LLC, that becomes the “beneficial owner” (as defined
in Rule 13d-3 under said Act), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total voting power
represented by, or more than fifty percent (50%) of the fair value of, the
Company’s then outstanding voting securities; provided, however, that for
purposes of this subsection (d), the acquisition of additional securities by any
one person, who is considered to own more than fifty percent (50%) of the total
voting power of the securities of the Company shall not be considered a Change
of Control; or

(ii) Any action or event occurring within an one-year period, as a result of
which less than a majority of the directors are Incumbent Directors. “Incumbent
Directors” will mean directors who

 

6



--------------------------------------------------------------------------------

either (A) are directors of the Company as of the date hereof, or (B) are
elected, or nominated for election, to the Board with the affirmative votes of a
majority of the Incumbent Directors at the time of such election or nomination
(but will not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); or

(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or resulting entity, including any
parent holding company) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving or
resulting entity outstanding immediately after such merger or consolidation; or

(iv) A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any person acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or more than fifty percent (50%) of the total fair market value of all
of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this Section 6(d)(iv), a
transfer of assets by the Company to any of the following shall not constitute a
change in the ownership of a substantial portion of the Company’s assets: (1) a
stockholder of the Company (immediately before the asset transfer) in exchange
for or with respect to the Company’s securities; (2) an entity, fifty percent
(50%) or more of the total value or voting power of which is owned, directly or
indirectly, by the Company; (3) a person, that owns, directly or indirectly,
fifty percent (50%) or more of the total value or voting power of all the
outstanding stock of the Company; or (4) an entity, at least fifty percent
(50%) of the total value or voting power of which is owned, directly or
indirectly, by a person described in clause (3). For purposes of this subsection
(iv), gross fair market value means the value of the assets of the Company, or
the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

Notwithstanding the foregoing, a Company transaction that does not constitute a
change in control event under Code Section 409A(a)(2)(A)(v) shall be not be
considered a Change of Control for purposes of this Agreement.

(e) Disability. “Disability” will mean that the Executive has been unable to
perform his Company duties as the result of his incapacity due to physical or
mental illness, and such inability, at least twenty-six (26) weeks after its
commencement or one hundred and eighty (180) days in any consecutive twelve
(12) month period, is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to Executive or
Executive’s legal representative (such agreement as to acceptability not to be
unreasonably withheld). Termination resulting from Disability may only be
effected after at least thirty (30) days’ written notice by the Company of its
intention to terminate the Executive’s employment. In the event that the
Executive resumes the performance of substantially all of his duties hereunder
before the termination of his employment becomes effective, the notice of intent
to terminate will automatically be deemed to have been revoked.

(f) Good Reason. “Good Reason” means Executive’s resignation within thirty
(30) days following the expiration of any Company cure period following the
occurrence of one or more of the following, without the Executive’s written
consent: (i) the significant reduction of Executive’s duties, authority,
responsibilities, job title or reporting relationships relative to Executive’s
duties, authority, responsibilities, job title, or reporting relationships as in
effect immediately prior to such reduction, or the assignment to Executive of
such reduced duties, authority, responsibilities, job title, or reporting
relationships; provided, however, that a reduction in position or
responsibilities solely by virtue of a Change in Control shall not constitute
“Good Reason”; (ii) a reduction of more than five percent of Executive’s Base
Salary in any one year; (iii) a reduction by more than ten percent of
Executive’s total target annual cash compensation in any

 

7



--------------------------------------------------------------------------------

one year (which consists of Executive’s Base Salary plus target bonus incentive
compensation); (iv) the material change in the geographic location at which
Executive must perform services (for these purposes, the relocation of Executive
to a facility that is more than twenty-five (25) miles from Executive’s current
employment location will be considered material); (v) the failure of the Company
to obtain assumption of this Agreement by any successor; and (vi) the breach by
the Company of a material provision of this Agreement. For purposes of clause
(i), Executive’s duties, authority, responsibilities, job title and reporting
relationships will be deemed to have been significantly reduced if Executive
does not (a) hold at least the same title and position (including responsibility
over at least the same functional areas as prior to the change of control)
with the Company business or the business with which such business is
operationally merged or subsumed (as, for example, where the President,
Worldwide Sales and Distribution of the Company remains the President, Worldwide
Sales and Distribution of the Company following a Change in Control where the
Company becomes a wholly owned but separate operating subsidiary of the
acquirer, but is not made the President, Worldwide Sales and Distribution of the
acquiring corporation), or (b) remain a member of the executive officer
management staff of the Company business or the business with such business is
operationally merged or subsumed. Executive will not resign for Good Reason
without first providing the Company with written notice within ninety (90) days
of the event that Executive believes constitutes “Good Reason” specifically
identifying the acts or omissions constituting the grounds for Good Reason and a
reasonable cure period of not less than thirty (30) days following the date of
such notice.

7. Successors.

(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

8. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices will be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices will be addressed to its corporate headquarters, and all notices will be
directed to the attention of its President.

(b) Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 8(a) of this Agreement. Such
notice will indicate the specific termination provision in this Agreement relied
upon, will set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and will
specify the termination date (which will be not more than thirty (30) days after
the giving of such notice). The failure by Executive to include in the notice
any fact or circumstance which contributes to a showing of Good Reason will not
waive any right of Executive hereunder or preclude Executive from asserting such
fact or circumstance in enforcing his rights hereunder.

 

8



--------------------------------------------------------------------------------

9. Miscellaneous Provisions.

(a) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any such payment be
reduced by any earnings that Executive may receive from any other source.

(b) Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d) Entire Agreement. This Agreement, together with any Employment Agreement,
constitutes the entire agreement of the parties hereto and supersedes in their
entirety all prior representations, understandings, undertakings or agreements
(whether oral or written and whether expressed or implied) of the parties with
respect to the subject matter hereof. No waiver, alteration, or modification of
any of the provisions of this Agreement will be binding unless in writing and
signed by duly authorized representatives of the parties hereto and which
specifically mention this Agreement.

(e) Choice of Law. The validity, interpretation, construction, and performance
of this Agreement will be governed by the laws of the State of California (with
the exception of its conflict of laws provisions). Any claims or legal actions
by one party against the other arising out of the relationship between the
parties contemplated herein (whether or not arising under this Agreement) will
be commenced or maintained in any state or federal court located in the
jurisdiction where Executive resides, and Executive and the Company hereby
submit to the jurisdiction and venue of any such court.

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

(g) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

(h) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANY   NETSUITE INC.   By:  

/s/    DOUGLAS P. SOLOMOn        

  Title:   SVP, General Counsel & Secretary EXECUTIVE   By:  

/s/    DEAN MANSFIELD        

  Title:   President, Worldwide Sales and Distribution

 

10